Case 1:19-cv-00370-GZS Document 36 Filed 06/19/20 Page 1 of 1              PageID #: 307



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

  DAVID PAQUETTE FONTES, SR.,     )
                                  )
                Plaintiff,        )
       v.                         )                No. 1:19-cv-370-GZS
                                  )
  CPC RULE PROGRAM ADMIN, et al., )
                                  )
                Defendants        )


                      ORDER AFFIRMING THE
           RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


         No objections having been filed to the Magistrate Judge's Recommended Decision

  (ECF No. 35) filed May 26, 2020, the Recommended Decision is AFFIRMED.

         Accordingly, it is ORDERED that Defendant Fitzpatrick’s Motion to Dismiss

  (ECF No. 30) is GRANTED AS MOOT and Plaintiff’s Complaint (ECF No. 1) is,

  therefore, DISMISSED.



                                                   _/s/ George Z. Singal        __
                                                   United States District Judge

  Dated this 19th day of June, 2020.
